Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 – line 5,  -- , wherein the at least three magnetic layers have alternating antiparallel magnetization orientations --  has been inserted after “free layer”.

Claim 9 - line 5,  -- , wherein the at least three magnetic layers have alternating antiparallel magnetization orientations --  has been inserted after “free layer”.

Claim 11 has been amended to depend from claim 9 rather than cancelled claim 10.

Claim 17 – line 2,  -- including three magnetic layers having alternating antiparallel magnetization orientations having a non-zero net magnetization that enables biasing of the trilayer synthetic ferrimagnet free layer --  has been inserted after “free layer”.

Authorization for this examiner’s amendment was given in an interview with Alan Rego on 4-29-2022.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Monday, May 2, 2022



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: applicant agreed to amendments to each of the independent claims to resolve the Examiner’s concerns that Hatatani included a disclosure that would result in rejections based on being appropriate even in view of the amendments filed 1-19-2022.  The Examiner has also performed additional searching and consideration and now considers the application to be in Condition for Allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”